DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claims status
2.	This office action is a response to an application filed on 02/26/2020 in which claims 1-30 are pending for examination.

                                         Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 07/07/2021.

                                                            Drawings
4.	The Examiner contends that the drawings submitted on 02/26/2020 are acceptable for examination proceedings.

35 USC § 112 (f) Claim Limitations Analysis
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

CLAIM INTERPRETATION

6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claim 29, the limitations that recite(s) “means for receiving………in the first wireless network”; “means for determining………..for at least the first wireless network”; and “means for assigning……… for at least the first wireless network” are being treated in accordance with 112(f) because the functions of “receiving”, “determining”, and “assigning” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.

If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
                 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 2, 5, 6, 8, 9, 10, 15, 16, 19, 20, 22, 23, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US 2020/0053642 A1), hereinafter “Huang” in view of LEE et al. (US 2019/0069205 A1), hereinafter “Lee”.
Regarding claim 1, Huang discloses a method for wireless communication of a user equipment (UE) performed by the UE (Figs. 1-4, flexible radio access technology), wherein the UE supports a first wireless network comprising a Fifth Generation (5G) New Radio (NR) network (Figs. 1-4, RAT preference in a descending order may be next-generation RAN (NG-RAN)) and a second wireless network comprising an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) (Figs. 1-4, over evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN)), wherein by default the UE assigns a higher priority for connection to the first wireless network than the second wireless network (Figs. 1-4, RAT preference pre-configured per Public Land Mobile Network (PLMN)), the method comprising: 
receiving wireless signals (Fig. 1, paragraphs [0005], [0023], system information may include a neighbor frequency list with information related to bandwidths, frequencies and/or capacities of one or more neighbor cells) from one or more base stations in the first wireless network (Fig. 1, paragraphs [0005], [0023], provided via an NR cell); and
determining an expected data throughput (Fig. 1, paragraphs [0026], [0051], [0052], bandwidth information, carrier aggregation capacity and EN-DC capability) for at least the first wireless network (Fig. 1, paragraphs [0026], [0051], [0052], network node associated with an NR cell) based on the received wireless signals (Fig. 1, paragraphs [0026], [0051], [0052], pre-configured settings with the received information as well as utilize the received information in RAT selection).
While Huang implicitly refers to “assigning the higher priority for connection to the second wireless network than the first wireless network at least partially due to the determined expected data throughput for at least the first wireless network” (paragraphs [0054], [0056], LTE cell responsive to the received information), Lee from the same or similar field of endeavor explicitly discloses assigning the higher priority for connection (Figs. 5A-5B, paragraphs [0070, [0073], LTE cell RSRP>NR cell RSRP+offset) to the second wireless network (Figs. 5A-5B, paragraphs [0070, [0073], LTE candidate cell with the NSA mode) than the first wireless network (Figs. 5A-5B, paragraphs [0070, [0073], target cell to camp on and choose an operating mode to operate based on tables 500 and 550) at least partially due to the determined expected data throughput (Figs. 5A-5B, paragraphs [0070, [0073], “5G available” indication) for at least the first wireless network (Figs. 5A-5B, paragraphs [0070, [0073], in the SIB indicating the existence of one or more nearby 5G NR cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “assigning the higher priority for connection to the second wireless network than the first wireless network at least partially due to the determined expected data throughput for at least the first wireless (Lee, paragraph [0006]).

Regarding claim 2, Huang discloses determining the expected data throughput for at least the first wireless network comprises determining whether a carrier aggregation mode is possible for at least the first wireless network based on the received wireless signals from the one or more base stations, wherein assigning the higher priority for connection to the second wireless network than the first wireless network is at least partially due to whether the carrier aggregation mode is possible (paragraphs [0026], [0051], [0052], carrier aggregation capacity in system information broadcasted by the network).

Regarding claim 5, Huang discloses determining the expected data throughput from the first wireless network and the second wireless network comprises determining a maximum bandwidth supported by the one or more base stations in the first wireless network based on base station capability and band of operation for the wireless signals from the one or more base stations (paragraphs [0026], [0051], [0052], system information includes information related to frequencies and additional capability of neighboring LTE cells and Option-2 NR cells; as shown in Fig. 1, the information indicates 20 MHz and EN-DC capability for LTE1, 10 MHz for LTE2, 20 MHz for NR1, 100 MHz for NR2, and 50 MHz for NR3), wherein assigning the higher priority for connection to the second wireless network than the first wireless network is at least partially due to the maximum bandwidth supported by the one (paragraphs [0026], [0051], [0052], in receiving the bandwidth information, processor 412 may receive the bandwidth information, plus information related to carrier aggregation capacity and EN-DC capability, in system information broadcasted by the network node).

Regarding claim 6, Huang discloses the UE supports E-UTRAN NR - Dual Connectivity (ENDC) (paragraphs [0026], [0051], [0052], system information includes information related to EN-DC capability).
Lee further discloses wherein determining the expected data throughput for at least the first wireless network comprises determining whether ENDC is available at a current location of the UE, wherein assigning the higher priority for connection to the second wireless network than the first wireless network is at least partially due to availability of ENDC at the current location of the UE (paragraphs [0070], [0073], in an aspect, as shown in the tables 500 and 550, the UE may determine or identify the current operating mode (e.g., LTE mode, SA mode, or NSA mode) and/or the current cell (e.g., LTE cell or 5G NR cell) being camped on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining the expected data throughput for at least the first wireless network comprises determining whether ENDC is available at a current location of the UE, wherein assigning the higher priority for connection to the second wireless network than the first wireless network is at least partially due to availability of ENDC at the current location of the UE” as taught by Lee, in the system of Huang, so that it would provide increased data rates, higher (Lee, paragraph [0006]).

Regarding claim 8, Huang discloses the UE has multiple carrier subscriptions, wherein the first wireless network is associated with a first carrier subscription and the second wireless network is associated with a second carrier subscription, and the UE supports Default Data Subscription (DDS) (paragraphs [0005], [0026], information related to frequencies and additional capability of neighboring LTE cells and Option-2 NR cells), the method further comprising: 
dynamically selecting the first carrier subscription or the second carrier subscription for DDS, wherein the second carrier subscription is selected for DDS at least partially due to determined expected data throughput for at least the first wireless network (paragraphs [0005], [0026], As shown in FIG. 1, the information indicates 20 MHz and EN-DC capability for LTE1, 10 MHz for LTE2, 20 MHz for NR1, 100 MHz for NR2, and 50 MHz for NR3; accordingly, UE 110 may overwrite its pre-configured settings with the received information as well as utilize the received information in RAT selection).  

Regarding claim 9, Huang in view of Lee disclose the method according to claim 1.
Lee further discloses monitoring one or more quality metrics of the received wireless signals from the first wireless network (Fig. 4, paragraph [0066], operating mode to operate based on a table 400); and   
(Fig. 4, paragraph [0066], a condition or a threshold (e.g., equal or larger than a threshold)); 
wherein assigning the higher priority for connection to the second wireless network than the first wireless network is further at least partially due to the values of the one or more quality metrics being less than the associated predetermined thresholds (Fig. 4, paragraph [0070], LTE cell RSRP>NR cell RSRP+offset), the UE may select the LTE candidate cell with the NSA mode).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “monitoring one or more quality metrics of the received wireless signals from the first wireless network; and   comparing values of the one or more quality metrics to associated predetermined thresholds; wherein assigning the higher priority for connection to the second wireless network than the first wireless network is further at least partially due to the values of the one or more quality metrics being less than the associated predetermined thresholds” as taught by Lee, in the system of Huang, so that it would provide increased data rates, higher capability, and higher system reliability generally relate to techniques for mode selection and cell selection/reselection procedures in wireless communication systems (Lee, paragraph [0006]).

Regarding claim 10, Huang in view of Lee disclose the method according to claim 9.
(paragraph [0065], Referring to Fig. 4, in an aspect, a UE (e.g., UE 12 in Fig. 1) in idle mode may search for both 4G LTE and 5G NR signals, detect one or more LTE cells and/or NR cells, and/or receive some minimum SIBs (e.g., MIB, SIB1, SIB2 from one or more LTE or NR cells)).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1. [Note: Claim 15 has same limitation as claim 1 and hence same rejection rational is applied. Huang further discloses the additional elements: as a wireless transceiver configured to wirelessly communicate with network entities in a wireless communication system; at least one memory; at least one processor coupled to the wireless transceiver and the at least one memory (Fig. 4, paragraphs [0033]-[0056]; block diagram of example communication apparatus and network apparatus].

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

10.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US 2020/0053642 A1), hereinafter “Huang” in view of LEE et al. (US 2019/0069205 A1), hereinafter “Lee” in view of Wu et al. (US 2017/0374607 A1), hereinafter “Wu”.
Regarding claim 3, Huang in view of Lee disclose the method according to claim 2.
	Neither Huang nor Lee explicitly discloses “determining the expected data throughput for at least the first wireless network further comprises determining a number of carriers available to be aggregated in the second wireless network by searching availability of frequencies on supported carrier aggregation band combinations in the second wireless network”.
However, Wu from the same or similar field of endeavor discloses determining the expected data throughput for at least the first wireless network further comprises determining a number of carriers available to be aggregated in the second wireless network by searching availability of frequencies on supported carrier aggregation band combinations in the second wireless network (paragraphs [0033], [0038], a second RAT configuration configuring a “first RAT-second RAT” joint aggregation from the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining the expected data throughput for at least the first wireless network further comprises determining a number of carriers available to be aggregated in the second wireless network by searching availability of frequencies on supported carrier aggregation band combinations in the second wireless network” as taught by Wu, in the combined system of Huang and Lee, so that it would provide handling dual cellular system aggregation relates to simultaneous connections via LTE and 5G communications (Wu, paragraph [0006]).
Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

11.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US 2020/0053642 A1), hereinafter “Huang” in view of LEE et al. (US 2019/0069205 A1), hereinafter “Lee” in view of Lindoff et al. (US 2017/0318523 A1), hereinafter “Lindoff”.
Regarding claim 4, Huang in view of Lee disclose the method according to claim 2.
Neither Huang nor Lee explicitly discloses “determining the expected data throughput for at least the first wireless network further comprises determining a number of multiple input, multiple output (MIMO) layers to communicate with a serving base station by determining rank using a reference signal from the serving base station”.
However, Lindoff from the same or similar field of endeavor discloses determining the expected data throughput for at least the first wireless network further comprises determining a number of multiple input, multiple output (MIMO) layers to communicate with a serving base station by determining rank using a reference signal from the serving base station (Fig. 1, paragraph [0036], MIMO capabilities of the network nodes 111, 121, 131 in the cells 110, 120, 130 and/or the wireless communication device 140 are taken into account when estimating throughput).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining the expected data throughput for at least the first wireless network further comprises (Lindoff, paragraph [0011]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

12.	Claims 7, 11, 13, 14, 21, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US 2020/0053642 A1), hereinafter “Huang” in view of LEE et al. (US 2019/0069205 A1), hereinafter “Lee” in view of Cai et al. (US 2020/0367201 A1), hereinafter “Cai”.
Regarding claim 7, Huang in view of Lee disclose the method according to claim 1.
Neither Huang nor Lee explicitly discloses “attaching location information for a current location of the UE to signal information comprising one or more of the determined expected data throughput for at least the first wireless network and the assignment of the higher priority for connection to the second wireless network than the first wireless network, or a combination thereof; and uploading the signal information and attached location information to a server”.
However, Cai from the same or similar field of endeavor discloses attaching location information for a current location of the UE to signal information comprising one (Fig. 1, paragraphs [0026], [0045], UE 100 selects one of the wireless communication networks based on the network selection information in the broadcast blocks; UE 100 then exchanges attachment signaling with radio transceiver 111 to wirelessly attach to the selected wireless communication network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “attaching location information for a current location of the UE to signal information comprising one or more of the determined expected data throughput for at least the first wireless network and the assignment of the higher priority for connection to the second wireless network than the first wireless network, or a combination thereof; and uploading the signal information and attached location information to a server” as taught by Cai, in the combined system of Huang and Lee, so that it would provide processing cell selection information from a system information block to select Public Land Mobile Network (Cai, paragraph [0002]).

Regarding claim 11, Huang in view of Lee disclose the method according to claim 9.
Neither Huang nor Lee explicitly discloses “the received wireless signals are Synchronization Signals (SS) and monitoring the one or more quality metrics of the received wireless signals comprises monitoring values of one or more of SS Reference 
However, Cai from the same or similar field of endeavor discloses the received wireless signals are Synchronization Signals (SS) and monitoring the one or more quality metrics of the received wireless signals comprises monitoring values of one or more of SS Reference Signal Received Power (SS-RSRP), SS Received Signal Strength Indicator (SS-RSSI), SS Reference Signal Received Quality (SS-RSRQ) (paragraph [0047], signals also include a 5GNR Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Master Information Block (MIB), and additional SIBs 2-N).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the received wireless signals are Synchronization Signals (SS) and monitoring the one or more quality metrics of the received wireless signals comprises monitoring values of one or more of SS Reference Signal Received Power (SS-RSRP), SS Received Signal Strength Indicator (SS-RSSI), SS Reference Signal Received Quality (SS-RSRQ)” as taught by Cai, in the combined system of Huang and Lee, so that it would provide processing cell selection information from a system information block to select Public Land Mobile Network (Cai, paragraph [0002]).

Regarding claim 13, Huang in view of Lee disclose the method according to claim 9.

However, Cai from the same or similar field of endeavor discloses the UE receives the wireless signals from the first wireless network and monitors the one or more quality metrics of the received wireless signals while in connected mode (Fig. 2, paragraph [0024], one of the wireless communication networks listed in the broadcast block by processing the network selection information listed in the broadcast block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the UE receives the wireless signals from the first wireless network and monitors the one or more quality metrics of the received wireless signals while in connected mode” as taught by Cai, in the combined system of Huang and Lee, so that it would provide processing cell selection information from a system information block to select Public Land Mobile Network (Cai, paragraph [0002]).

Regarding claim 14, Huang in view of Lee disclose the method according to claim 9.
Neither Huang nor Lee explicitly discloses “the received wireless signals include at least one of Synchronization Signals (SS) and Channel State Information (CSI) and monitoring the one or more quality metrics of the received wireless signals comprises monitoring values of one or more of SS Reference Signal Received Power (SS-RSRP), 
However, Cai from the same or similar field of endeavor discloses the received wireless signals include at least one of Synchronization Signals (SS) and Channel State Information (CSI) and monitoring the one or more quality metrics of the received wireless signals comprises monitoring values of one or more of SS Reference Signal Received Power (SS-RSRP), SS Received Signal Strength Indicator (SS-RSSI), SS Reference Signal Received Quality (SS-RSRQ), CSI- RSRP, CSI-RSSI, CSI-RSRQ (Fig. 7, paragraphs [0024], [0047], broadcast signals also include a 5GNR Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Master Information Block (MIB), and additional SIBs 2-N).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the received wireless signals include at least one of Synchronization Signals (SS) and Channel State Information (CSI) and monitoring the one or more quality metrics of the received wireless signals comprises monitoring values of one or more of SS Reference Signal Received Power (SS-RSRP), SS Received Signal Strength Indicator (SS-RSSI), SS Reference Signal Received Quality (SS-RSRQ), CSI- RSRP, CSI-RSSI, CSI-RSRQ” as taught by Cai, in the combined system of Huang and Lee, so that it would provide processing cell selection information from a system information block to select Public Land Mobile Network (Cai, paragraph [0002]).

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.

Allowable Subject Matter
11.	Claims 12 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) 	that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) 	that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3)	that all independent claims were amended with similar features and the amendments were submitted in a formal response, and

Regarding claims 12 and 26, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “monitoring the one or more quality metrics of the received wireless signals comprises caching the values of the one or more quality metrics of the received wireless signals until the UE is in connected mode and comparing the values of the one or more quality metrics to the associated predetermined thresholds is performed while the UE is in the connected mode”.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/SITHU KO/           Primary Examiner, Art Unit 2414